COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

IN THE MATTER OF THE ESTATE                      §
OF RICHARD C. POE, DECEASED.                                        No. 08-15-00267-CV
                                                 §
                                                                      Appeal from the
                                                 §
                                                                    Probate Court No. 1
                                                 §
                                                                  of El Paso County, Texas
                                                 §
                                                                   (TC# 2015-CPR00818)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss the appeal from the trial court’s

order denying a request for a temporary injunction. See TEX.R.APP.P. 42.1(a)(1). During the

pendency of the appeal, the trial court reconsidered its ruling and granted, in part, a request for

temporary orders. We grant the motion and dismiss the appeal. In accordance with the parties’

agreement, costs of the appeal are taxed against the party incurring same. See TEX.R.APP.P.

42.1(d).

                                             STEVEN L. HUGHES, Justice
March 23, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.